Title: Thomas Jefferson: Memorandum, Estimate of Funds for Rotunda, 31 Dec. 1823, 31 December 1823
From: Jefferson, Thomas
To: 


                        
                        
                            
                            
                        
                    1823$1823Dec 31stFund in hand or due by Bursars acct}44.295.09½DecrDebts by Proctors acct3.671.11½Off Annuity of 182415.000estimate of work to be done1.800.$29.295.09½Balance applicable to the Rotunda}23.823.9829.295.09½Paid towards the Rotunda befor Dec 31st17.642.13debts on acct of the Rotunda1.728.27½Bal: as above applicable to Rotunda}23.823.98$43.194.38½
                        
                    